DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 08 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/494,881 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a laminate (and method of manufacturing a laminate) comprising a metal substrate having a surface with an anodic oxide coating, a fluororesin layer fusion-bonded to the anodic oxide coating, and a fluoroelastomer layer laminated in contact with the surface of the fluororesin layer facing away from the metal substrate.  The fluororesin layer consists of fluororesin.
	Kinoshita et al. represent the closest prior art.  However, Kinoshita et al. do not teach or fairly suggest the laminate as claimed wherein the layer between the anodic oxide coating and fluoroelastomer layer consists of fluororesin since the undercoat coating of Kinoshita et al. (i.e. the layer corresponding to the claimed fluororesin layer) is required to contain a fluororubber in addition to the resin (which may be fluorinated).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.